IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
LARCESS CHRISTIAN,

              Petitioner,

v.                                                     Case No. 5D15-4230

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 24, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Larcess Christian, East Palatka, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the June 15, 2015, order

denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal

Procedure 3.850 in Case No. 05-2011-CF-029088-A, in the Circuit Court in and for

Brevard County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, ORFINGER and EVANDER, JJ., concur.